                Case 3:17-cv-05769-RJB Document 249 Filed 01/21/20 Page 1 of 3



 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 8

 9      UGOCHUKWU GOODLUCK
        NWAUZOR, et al.,
10
                                  Plaintiffs,
11               v.                                        CASE NO. C17-5769 RJB

12      THE GEO GROUP, INC.,

13                                Defendant.
        STATE OF WASHINGTON,                               CASE NO. C17-5806RJB
14
                                  Plaintiff,
15               v.
16      THE GEO GROUP, INC.,                               ORDER RESETTING TRIAL DATE
                                                           AND OTHER DEADLINES
17                                Defendant.
18

19
            These matters come before the Court sua sponte on review of the record. The Court has
20
     reviewed the records, considered telephonic oral argument heard on 21 January 2020, and is fully
21
     advised.
22
            Notice in the class action, Nwauzor, has been delayed. A decision on the motions for
23
     summary judgment, now pending in Nwauzor (Dkts. 221, 227, refiled as 233), should be renoted
24


     ORDER - 1
              Case 3:17-cv-05769-RJB Document 249 Filed 01/21/20 Page 2 of 3



 1   until after the notice and opt-out period has ended. The Nwauzor class action claim must be tried

 2   a few months later than the current trial date of 2 March 2020 to accommodate class notice.

 3          Further, these cases (both the Nwauzor class action and the State case) have been

 4   consolidated for liability purposes. Dkt. 217 and 218. The trials should remain joined for

 5   liability purposes for the reasons provided at the oral ruling (Dkt. 217) and in the “Supplement to

 6   Oral Ruling” (Dkt. 218), but subject to the modification found in the Order on State’s Motion to

 7   Strike GEO’s Jury Demand and Procedural Order dated 21 January, 2020. Accordingly, the trial

 8   of both cases should be RESET to begin on April 13, 2020 at 9:30 a.m. in Courtroom A. The

 9   Court is mindful that this additional delay has an element of unfairness to the State, but the

10   benefits of consolidation as outlined in Docket Numbers 217 and 218 outweigh any unfairness.

11          The remaining deadlines in the cases are RESET as follows:

12               •   Motions in limine should be FILED by:                March 16, 2020
                     and noted on the motion calendar no later
13                   than the third Friday thereafter, but no later
                     than the Friday before any scheduled pretrial
14                   conference.

15               •   Agreed pretrial orders LODGED with the Court by: March 27, 2020

16               •   Pretrial conference HELD on:                         April 3, 2020 at 8:30 a.m.

17               •   Trial briefs, proposed voir dire, and jury           April 3, 2020
                     instructions DUE:
18

19          The pending motions for summary judgment in Nwauzor (Dkts. 221, 227, refiled as 233)

20   ARE RENOTED for consideration on Wednesday, April 1, 2020; responses, if any, are due by

21   Friday, March 27, 2020; replies, if any, are due on Wednesday, April 1, 2020. Trial in both

22   cases will be conducted as outlined in the Order on State’s Motion to Strike GEO’s Jury Demand

23   and Procedural Order dated 21 January 2020.

24


     ORDER - 2
              Case 3:17-cv-05769-RJB Document 249 Filed 01/21/20 Page 3 of 3



 1          IT IS SO ORDERED.

 2          The Clerk is directed to send uncertified copies of this Order to all counsel of record, and

 3   to any party appearing pro se at said party’s last known address.

 4          Dated this 21st day of January, 2020.

 5

 6
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 3
